Order modified by inserting before the words “ the relator ” in the second line of folio 16, the words “ Myron I. Granger and; ” by inserting after the words “ right of visitation ” in *725the third line of folio 18, the words “ upon said infant; ” by omitting the provision at folio 22, that the nurse in the employ of the infant’s mother shall continue in attendance upon the infant while the infant is in the custody of the father; and by providing that the custody of the infant shall be awarded to the father for the months of August and September; and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, McAvoy and O’Malley, JJ.